DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/14/2018.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 12/14/2018, 02/22/2019, 04/21/2020, 10/27/2020, 10/27/2020, 10/27/2020, 02/04/2021 havebeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/14/2018 are acceptable for examination purposes.

Election/Restrictions
Applicant's election with traverse of claims 28, 31, 32, 34-45, 50, 51, 54, 55, 60, 61, 80 and 81 in the reply filed on 10/27/2020, is acknowledged.  The traversal is on the ground(s) that: “all of the claims share the special technical feature of a lithium borosilicate composition that consists essentially of a system of lithium oxide in combination with silicon oxide and boron oxide, wherein said lithium borosilicate is a glass, and in which the minimum specified lithium content of the borosilicate composition defined in these” and none of sited references disclose said technical feature. Examiner respectfully disagrees. At least Sahan reference discloses “a lithium borosilicate composition “the common technical feature as admits by Applicant on a 
The requirement is still deemed proper and is therefore made FINAL.
Claims Status.
This Office Action is responsive to the amendment filed on 10/27/2020. Claims 1, 4, 6, 8-15, 17-28, 31, 32, 34-45, 50, 51, 55-61, 65-73, 76, 78-81 are now pending.  Claims 28, 31, 32, 34-45, 50, 51, 54, 55, 60, 61, 80 and 81 are presented for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 61 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 61 depends from claim 28 and recites the positive active material, while claim 28 does not recite any positive active material.  At least no antecedent bases present.  Perhaps Applicant intendent to make claim 61 depending from claim 43?
In claim 54 and 55 it is unclear what is lower threshold of claimed ranges microns, nm?
In claim 32 it is unclear what numeric value of atomic indexes x, y and z? It also hard find structure wherein oxygen atomic index in said Formula  will be equal one (1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  28 , 34-41 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. Solid State Ionic, 160 (2003) 51-59 (Joo)  in view of Kim et. al. Journal of Non-Crystalline Solids 357 (2011) 2863- 2867 (Kim).
Regarding claim 28, Joo discloses a battery comprising a positive electrode, a negative electrode, and an electrolyte between said positive electrode and said negative electrode, wherein said negative electrode comprises lithium (para 3.4, re claim 45), 
 Joo does not expressly disclose wherein said electrolyte is a lithium borosilicate composition, wherein the lithium borosilicate composition consists essentially of a system of lithium oxide in combination with silicon oxide and boron oxide, wherein said lithium borosilicate comprises between 70-83 atomic % lithium based on the combined atomic percentages of lithium, boron and silicon.
Kim teaches a high lithium ion conducting borosilicate glass, Li2O- B203- SiO2 (Title Abstract) which can be used as a glass electrolyte with different Li2O content and having high ionic conductivity. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to replace glass electrolyte comprising lithium and boron of Joo with   the lithium borosilicate glass electrolyte  of Kim because such modification would provide  the solid electrolyte with improved conductivity.
Joo in view of Kim does not expressly disclose wherein said lithium borosilicate comprises between 70-83 atomic % lithium based on the combined atomic percentages of lithium, boron and silicon. However, Kim teaches a high content of Li2O in the glass up to 52.5 mol. % or 52.5Li2O- 36.54B203- 10.96SiO2 (Table 1). In addition, Kim teaches that variation of content of Li and relative content of Li2O- B203- SiO2  affect electrochemical and structural properties of  the glass and as such is a result effective In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize Li-content as well as the relative content in the Li2O- B203- SiO2  glass  of  Joo in view Kim because such modification would provide  the solid electrolyte with improved conductivity ( re claims  34-41).
Regarding claim 54, Joo in view of Kim discloses the invention as discussed above as applied to claim 28 and incorporated therein. Since Joo teaches the microbattery, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to minimize the thickness of the electrodes, including a negative electrode in order to minimize size of the battery and as such save space and materials.
 Alternatively
Regarding claim 60: since Joo in view of Kim discloses lithium borosilicate glass electrolyte substantially similar as claimed in claim 28, the claimed limitation is inherently present.
Regarding claim 61: since instant claim 28 from which claim 61 depends, does not positively recite any positive active material, the claimed limitation considered met.
Claims,  42, 43, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. Solid State Ionic, 160 (2003) 51-59 in view of Kim et. al. Journal of Non-Crystalline Solids 357 (2011) 2863- 2867 in view of 2004/0058237 to Higuchi.
Regarding claim 42, Joo in view of Kim discloses the invention as discussed above as applied to claim 28 and incorporated therein. Joo in view of Kim does not expressly disclose the microbattery as a lithium ion secondary battery.
Higuchi teaches a solid state (re claim 50) lithium ion secondary battery (para 113), wherein a positive electrode comprises LiCoO2 (re claim 43), a negative electrode comprises lithium and a solid electrolyte. Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Higuchi with the solid electrolyte of Joo in view of Kim in order to improve ionic conductivity of the electrolyte and as such to improve charge/discharge characteristics of the battery. 
Regarding claim 51, Joo in view of Kim and in view of Higuchi discloses the invention as discussed above as applied to claim 50 and incorporated therein does not teach the battery as a stack battery.  It would have been an obvious matter of design choice to combine cells of the battery of Joo in view of Kim and in view of Higuchi in .
Claims  55 is e rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. Solid State Ionic, 160 (2003) 51-59 in view of Kim et. al. Journal of Non-Crystalline Solids 357 (2011) 2863- 2867 and further view of Meikhail et. al. J. Phys. D: Appl. Phys. 26 (1993) 1125—1129.
Regarding claim 55, Joo in view of Kim discloses the invention as discussed above as applied to claim 28 and incorporated therein. Joo in view of Kim does not expressly disclose the thickness lithium borosilicate glass electrolyte layer is between 0.3 µm -15 µm. 
Meikhail teaches lithium borosilicate glasses as electrolyte for solid state batteries (Title), having Li2O content up to 30 mol. % and thickness of 2 µm (para 2.2.1). Therefore said thickness for lithium borosilicate solid electrolyte is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to prepare the lithium borosilicate solid electrolyte with thickness around 2 µm, as taught by   since it was known in the art (MPEP 2144.03 (A-E)).
Claims  80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. Solid State Ionic, 160 (2003) 51-59 in view of Kim et. al. Journal of Non-Crystalline Solids 357 (2011) 2863- 2867 further in view of 2004/0058237 to Higuchi and further in view of GB 2,493,022 to Hayden.
Regarding claim 80, Joo in view of Kim discloses the invention as discussed above as applied to claim 28 and incorporated therein. In addition Joo teaches method 
Higuchi teaches a method for preparing an electrochemical device including a  solid electrolyte layer and material layers (para l6, 22, 23), utilizing a vapor deposition of said layers, wherein the heat exhausted by the substrate is adjusted so that the temperature of the substrate does not exceed the temperature for crystallization of layers other than the layer formed in the film formation step (para 19, 20, 41- 42), the method comprising: compound (i.e., LiCoO2, LiMn2O4
Hayden teaches analogous art of a vapor deposition process used in the manufacture of a lithium battery including the preparation of solid electrolyte [abstract; page 9, lines 4-7 ("P9/L4-7"); Pl9/L24-27], wherein Hayden teaches that the known technique of sputtering a pre-prepared target (i.e., the method used by Higuchi) deposits a material having a different composition to the target and it is often difficult to control the exact composition. Hayden teaches a method in which each component of a is provided separately as a vapor and co-deposited on a common substrate to form the phosphate compound (P2/L20-25; P5/L20-27), wherein a heated substrate is used (P3/L3 l-37).It  would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the sputtering vapor deposition method of Higuchi with the thermal evaporation vapor deposition method of Hayden in forming an amorphous solid electrolyte layer of LiPON given that Hayden teaches that such a method provides a number of advantages over the known technique of sputtering including controlling the composition of the deposited (P2/Ll-9; P5/Ll 1-18), the method including: providing a vapor source of each component element of a compound intended for the formation of the electrolyte layer including at least sources of lithium, oxygen, phosphorous ("a glass-forming element") (P2/L20-25; P5/L20-27; not limited to full disclosure), utilizing a heated substrate (P3/L3 l-37), and co-depositing the elements from said vapor sources. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention incorporated the steps    of Higachi in view of Hayden into the suturing method for preparation battery of Joo in view of Kim  for the in order to improve controlling  of the deposited compositions..
Regarding claim 81, Higuchi teaches a first electrode as a positive electrode.
Allowable Subject Matter
Claim 31 is allowed. The closest prior art of record fail to teach or suggest the combination of limitation of claim 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727